DISSENTING STATEMENT BY
LALLY-GREEN, J.:
¶ 1 Because I do not believe that we have the authority to review the order before us, I respectfully dissent.
¶2 As the majority makes clear, the instant appeal involves neither party to this action. Rather, a dispute has arisen between counsel and a court reporter because the court reporter has declined to provide a transcript of an equitable distribution hearing unless and until counsel pays an outstanding balance on a custody trial transcript. Counsel is willing to pay for the equitable distribution transcript but disputes the reporter’s entitlement to payment for the custody trial transcript. The majority concludes, based on the Uniform Rules Governing Court Reporting and Transcripts, Pa.R.C.P. 5000.1-5000.13, that the trial court had the authority to order counsel to pay the disputed custody trial transcript invoice.
¶3 I do not believe that the instant order is appealable under the Rules of Appellate Procedure. The trial court’s order is clearly not a final order pursuant to Pa.R.A.P. 341. It does not dispose of any claim between the parties. Moreover, I cannot conclude that a dispute over a transcript fee between attorney and a non-party court reporter involves a right too important to be denied review, so as to create an appealable collateral order pursuant to Pa.R.A.P. 313. The Rules of Appellate Procedure provide no authority for review of the order before us. See generally Pa.R.A.P. 301-342. Accordingly, I would quash this appeal.
¶ 4 Furthermore, I believe judicial economy dictates a different approach than that taken by the majority and the trial court. As things stand, the litigation between David and Karen Serbin has been placed on hold pending the outcome of an ancillary proceeding between non-parties. This Court is placed in the position of reviewing an order having nothing to do with the parties to this action or the underlying legal dispute between them.
*190¶ 5 Several available courses of action could have avoided the present scenario. First, I believe the trial court would be within its authority in ordering a court-employed reporter to provide the equitable distribution transcript to counsel upon counsel’s tender of payment for that transcript in accordance with Rules 5000.6 and 5000.11 of the Rules of Judicial Administration. This would have allowed the Serbins to proceed with their equitable distribution appeal and would not have prejudiced the court reporter’s ability to pursue an unrelated collection action for the alleged outstanding balance on the custody transcript. Second, Rule 5000.2(h) provides that a trial court may order a copy of a transcript for its own use. Third, an appellant’s failure to request and pay for a transcript can result in waiver of any and all issues that cannot be analyzed without reference to the transcript. See Pa.R.A.P.1911(d). The threat of waiver would, fairly or not, expedite the resolution of the dispute between the attorney and the court reporter without undue delay of the underlying litigation between the Serbins.
¶ 6 In light of the foregoing, I respectfully dissent.